COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                               §
 ALFREDO OVALLE,                                              No. 08-12-00110-CR
                                               §
                  Appellant,                                     Appeal from the
                                               §
 v.                                                     County Criminal Court at Law #2
                                               §
 STATE OF TEXAS,                                                of El Paso, Texas
                                               §
                  Appellee.                                    (TC# 20110C05092)
                                               §

                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.


       IT IS SO ORDERED THIS 12TH DAY OF MARCH, 2014.


                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.